                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

NIYA HOPKINS-ARCHIE AND                                 PLAINTIFFS
DAVID L. ARCHIE

VS.                             CIVIL ACTION NO. 3:19CV351TSL-RHW


THE TRAVELERS INSURANCE COMPANY,                        DEFENDANTS
BARBARA BROWN AND HUB INTERNATIONAL
GULF SOUTH


                    MEMORANDUM OPINION AND ORDER

      Pro se plaintiffs Niya Hopkins-Archie and David L. Archie

have filed in this cause a motion to remand and a separate motion

to amend their complaint.   Defendant The Automobile Insurance

Company of Hartford, Connecticut1 (AICHC) has responded in

opposition to both motions.   In addition, defendant Barbara Brown

has moved to dismiss pursuant to Rule 12(b)(6); plaintiffs have

not responded to that motion.   The court, having considered the

parties’ memoranda of authorities, concludes that plaintiffs’

motion to remand is not well-taken and should be denied; that

their putative claim(s) against Barbara Brown should be dismissed;

and that their motion to amend should be denied.

      Plaintiffs filed their original complaint in the County Court

of Hinds County, Mississippi, on March 8, 2019 against AICHC,

Barbara Brown and HUB International Gulf South demanding

compensatory and punitive damages relating to the denial of a


      1
          According to defendant, plaintiffs have improperly
designated it as “Travelers Insurance Company.”
claim under their homeowners’ insurance policy for damage to their

swimming pool and the surrounding area caused when the pool “rose

up” and “[tore] up the ground” in their backyard.    On April 22,

2019, shortly after Brown moved to dismiss pursuant to Rule

12(b)(6) of the Mississippi Rules of Civil Procedure, plaintiffs

filed a motion for leave to amend their complaint.   They

contemporaneously filed an amended complaint, notwithstanding that

they had not obtained leave of court to do so, as required by

Mississippi Rule of Civil Procedure 15(a).

     Whereas plaintiffs’ original complaint did not specify an

amount of damages they sought to recover,2 in their proposed

amended complaint, plaintiffs demanded actual damages of $50,000,

plus an award of attorney’s fees and punitive damages.   On May 21,

2019, AICHC removed the case to this court, asserting that the

requirements for federal jurisdiction based on diversity of

citizenship under 28 U.S.C. § 1332 are both met, as (1) the

citizenship of Barbara Brown, the only non-diverse defendant,

should be disregarded as she has been fraudulently joined,3 and


     2
          In their original complaint, plaintiffs demanded “any
money for the pool or interest, attorneys fees, . . . or punitive
damages to be proved at trial.”
     3
          Plaintiffs are citizens of Mississippi, as is Barbara
Brown. AICHC is a Connecticut corporation. And while plaintiffs’
complaint does not identify any basis for having sued HUB
International Gulf South and there is no indication that HUB
International Gulf South has been served with process, AICHC has
presented evidence, unchallenged by plaintiffs, that HUB
International Gulf South is a citizen of Indiana, and of either

                                2
(2) the amount in controversy exceeds $75,000, as evidenced by

plaintiffs’ damages demand in their proposed amended complaint.

See 28 U.S.C. § 1332 (district court has original jurisdiction

“where the matter in controversy exceeds the sum or value of

$75,000.00, exclusive of interest and costs, and is between ...

citizens of different states....”).

     Plaintiffs have now moved to remand, and additionally, have

moved to amend.   In their motion to remand, plaintiffs assert that

had they been allowed to file their amended complaint in state

court, “their claim for damages in their proposed Amended

Complaint would be for less than $70,000”, yet they were denied

the right to file their amended complaint in state court on

account of AICHC’s having removed the case to this court.    They

further point out that Barbara Brown is a citizen of Mississippi,

but they do not address AICHC’s fraudulent joinder argument.

     As the removing party, AICHC bears the burden of showing that

federal jurisdiction exists and that removal was proper.    De

Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995).       In the

court’s opinion, AICHC has met that burden.

     Regarding the amount in controversy, where plaintiffs have

demanded a specific amount of damages in their complaint, that

amount “is itself dispositive of jurisdiction if the claim is

apparently made in good faith.”   Scarlott v. Nissan N. Am., Inc.,



Illinois or Oklahoma.

                                  3
771 F.3d 883, 888 (5th Cir. 2014) (quotation omitted).   On the

other hand, when a plaintiff’s does not allege a specific amount

of damages, the removing defendant must prove by a preponderance

of the evidence that the amount in controversy exceeds the

jurisdictional amount.   Garcia v. Koch Oil Co. of Texas Inc., 351

F.3d 636, 638–39 (5th Cir. 2003) (citation omitted).

     This burden may be fulfilled in one of two ways. First,
     jurisdiction will be proper if “it is facially apparent”
     from the plaintiffs' complaint that their “claims are
     likely above [$75,000].” [Allen v. R & H Oil & Gas Co.,
     63 F.3d 1326, 1335 (5th Cir. 1995)]. If the value of
     the claims is not apparent, then the defendants “may
     support federal jurisdiction by setting forth the
     facts—[either] in the removal petition [or] by
     affidavit—that support a finding of the requisite
     amount.” Id.

Garcia, 351 F.3d at 369.   Plaintiffs’ complaint does not allege a

specific amount of damages and it is not otherwise facially

apparent from the complaint that the amount in controversy exceeds

$75,000.   However, AICHC argues that in light of the demand in

plaintiffs’ proposed amended complaint for $50,000 in actual

damages plus punitive damages and attorney’s fees, it is evident

that the amount in controversy exceeds $75,000. For their part,

plaintiffs assert that their proposed amended complaint cannot be

used to establish the amount in controversy because it was never

made an “official complaint” as AICHC removed the case before the

state court ruled on their motion to amend.   They contend, though,

that even the amended complaint does not disclose an amount in

controversy in excess of $75,000, since it only demands actual

                                 4
damages of $25,000 and an unspecified amount of punitive damages.

Plaintiffs are incorrect on both points.

     Based on plaintiffs’ proposed amended complaint, which seeks

actual damages, not of $25,000 but of $50,000, together with

additional albeit unspecified amounts for punitive damages and

attorney’s fees, the amount in controversy is likely above

$75,000.   Of course, in determining the amount in controversy, the

operative complaint is the original complaint, not the proposed

amended complaint, as the state court never ruled on the motion to

amend and hence did not authorize the filing of the proposed

amended complaint.   The proposed amended complaint is nonetheless

evidence that may properly be considered in determining the amount

in controversy.   Plaintiffs’ argument to the contrary is not well-

founded.

     In this regard, the court acknowledges that “[w]hen an

original complaint does not state a federal claim but a plaintiff

moves to amend the complaint in such a way that would then allow

for removal, there is no basis for removal until the motion to

amend is granted.”   White v. Alfa Agency, Inc., No.

414CV00171DMBJMV, 2016 WL 54683, at *2 (N.D. Miss. Jan. 5, 2016).

This is not such a case.   It is true that prior to plaintiffs’

filing their motion to amend and submitting their proposed amended

complaint, it was unclear whether the amount in controversy

exceeded the $75,000 threshold for federal diversity jurisdiction.


                                 5
However, their motion to amend did not create a basis for federal

jurisdiction but rather illuminated the existing basis for federal

jurisdiction by disclosing plaintiffs’ intention to seek damages

that likely exceed $75,000.   In this same scenario, the district

court in Hill v. Allianz Life Insurance Company of North America,

51 F. Supp. 3d 1277 (M.D. Fla. 2014), acknowledged that “[i]n a

circumstance where a state court is required to act in order to

potentially establish the jurisdictional prerequisites of federal

court jurisdiction, a notice of removal filed prior to the

granting of a motion to amend would be premature.”   Id. at 1280.

The court held, though, that the defendant “did not ... file

prematurely in this case because no action was required by the

State court for § 1332 diversity jurisdiction to exist.”   Id. at

1280-81.   The court explained;

     The amount in controversy is not controlled by the
     court, it is controlled by Plaintiff's claims.
     Plaintiff stated in his Motion to Amend and proposed
     First Amended Civil Complaint that he now intends to
     seek damages in excess of $75,000. Plaintiff's “ability
     and intention to seek that amount of damages is not
     affected by the state court's disposition of the Motion
     to Amend.” [White v. State Farm Mut. Auto. Ins. Co.,
     No. 3:13–cv–765–J–99TJC–PDB, 2013 WL 6061890, at *4
     (M.D. Fla. Nov. 18, 2013)]; see also Donnelly v. City of
     Parkland, No. 12–60015–Civ, 2012 WL 253212, at *1 (S.D.
     Fla. Jan. 26, 2012) (“[A] defendant may learn of a
     plaintiff's intention to seek damages in excess of
     $75,000 through a proposed amended complaint, and the
     case may become removable before the state court rules
     on the motion for leave to file the proposed amended
     complaint.”).




                                  6
Hill, 51 F. Supp. 3d at 1281.4   The court thus concludes that

AICHC has satisfied its burden to show that the amount in

controversy exceeds $75,000.

     In the court’s opinion, AICHC has also shown that Barbara

Brown has been fraudulently joined.   In determining whether there

is diversity of citizenship, the court will disregard the

citizenship of a defendant who has been fraudulently joined.5     To

determine whether a resident defendant is fraudulently joined, the

court must evaluate “whether the defendant has demonstrated that

there is no possibility of recovery by the plaintiff against an

in-state defendant, which stated differently means that there is

no reasonable basis for the district court to predict that the

plaintiff might be able to recover against an in-state defendant”

and “[i]f no reasonable basis of recovery exists, a conclusion can


     4
          In White v. Alfa Agency, Inc., No. 414CV00171DMBJMV,
2016 WL 54683 (N.D. Miss. Jan. 5, 2016), the defendant insurers
removed the case because the plaintiff’s proposed amended
complaint included a claim for an unspecified amount of punitive
damages, in addition to damages for breach of contract. The court
found that the removal was premature because the original
complaint sought damages that would not have exceeded $50,000, and
the proposed amended complaint and the plaintiff’s motion for
leave to file the proposed amended complaint was never granted and
the amended complaint was never filed prior to removal. Id.
White is clearly distinguishable from the case at bar.
     5
          Although plaintiffs purport to have named John Doe
defendants who are citizens of Mississippi, the court does not
consider the citizenship of John Doe defendants in determining
removal jurisdiction. See 28 U.S.C. § 1441(b)(“In determining
whether a civil action is removable on the basis of the
jurisdiction under section 1332(a) of this title, the citizenship
of defendants sued under fictitious names shall be disregarded.”).

                                  7
be drawn that the plaintiff's decision to join the local defendant

was indeed fraudulent, unless that showing compels dismissal of

all defendants.”   McDonal v. Abbott Labs., 408 F.3d 177, 183 (5th

Cir. 2005) (quoting Smallwood v. Ill. Cent. R.R. Co., 385 F.3d

568, 573 (5th Cir. 2004) (en banc)).   As to Brown, plaintiffs’

original complaint alleges only that “Agent Barbara Brown never

discussed then or now whether the pool was covered or how or

whether additional coverage was available.”   This is patently

insufficient to state a claim against her and thus does not

provide a basis upon which the court could predict a recovery

against Brown.   Their proposed amended complaint - though not the

operative complaint – likewise does not state a cognizable claim

against her.   It recites only that Brown advised plaintiffs to

file a claim for the damage caused by their pool and that she and

AICHC have “continually mis-informed and delayed in having the

Plaintiff’s [sic] claim for damages to their swimming pool

repaired or replace [sic] under the terms and provisions of their

insurance policy.”   It contains no allegations that would create a

legal duty to plaintiffs which is alleged to have been breached by

Brown and does not set forth any causes of action against her.

Accordingly, plaintiffs’ putative claim against Brown will be

dismissed and their motion to remand will be denied.

     Contemporaneously with the filing of their motion to remand,

plaintiffs also filed a motion to amend.   They have recently filed


                                 8
a second motion to amend.   However, plaintiffs did not file a copy

of a proposed amended complaint with either motion as required by

Local Rule 15 and for that reason, both motions to amend will be

denied.6

     Based on the foregoing, it is ordered that plaintiffs’ motion

to remand and motion to amend are denied, and Brown’s motion to

dismiss is granted.7

     SO ORDERED this 29th day of July, 2019.



                               /s/Tom S. Lee
                               UNITED STATES DISTRICT JUDGE




     6
      Local Rule 15 states:
     If leave of court is required under Fed. R. Civ.P. 15, a
     proposed amended pleading must be an exhibit to a motion
     for leave to file the pleading, and, if the motion is
     granted, the movant must file the amended pleading as a
     separately docketed item within seven (7) days from
     entry of the order granting the motion.
     7
          Plaintiffs filed a document which they identified as a
response to the magistrate judge’s order staying proceedings
pending the court’s ruling on the motion to remand. In substance,
however, this is more a rebuttal in support of their motion to
remand. Defendants have moved to strike this “response” by
plaintiff. The court will deny that motion as moot.

                                 9
